IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0779
                              Filed June 30, 2021


IN RE THE MARRIAGE OF KATIE ANNE MUFF JOHNSEN
AND MATTHEW JAMES JOHNSEN

Upon the Petition of
KATIE ANNE MUFF JOHNSEN,
      Petitioner-Appellant/Cross-Appellee,

And Concerning
MATTHEW JAMES JOHNSEN,
     Respondent-Appellee/Cross-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Harrison County, Margaret Reyes,

Judge.



      The wife appeals and the husband cross-appeals from the decree

dissolving their marriage. AFFIRMED AS MODIFIED ON APPEAL; AFFIRMED

ON CROSS-APPEAL.



      Drew H. Kouris, Council Bluffs, for appellant.

      Amanda Heims, Council Bluffs, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                            2


AHLERS, Judge.

       Katie Johnsen appeals and Matthew (Matt) Johnsen cross-appeals from the

decree dissolving their nine-year marriage. Katie challenges the district court’s

property division and asks us to modify the decree to prohibit the parties from

drinking alcohol while caring for their children, grant a right of first refusal after four

hours, and reduce Matt’s visitation with their children. Matt argues the parties

should have joint physical care of their children.

I.     Background Facts and Proceedings

       The parties married in 2010 and have two children together, born in 2010

and 2016.1 The petition for dissolution of marriage initiating this case was filed in

2018, with trial held in 2019 and the district court issuing a dissolution decree in

2020. Both parties filed extensive post-trial motions, and the court made several

modifications to its decree in a post-trial ruling. Relevant to this appeal, the decree

after the post-trial ruling divided the marital property, granted the parties joint legal

custody of the parties’ children, placed physical care of the children with Katie,

awarded visitation to Matt, did not impose a “no drinking” requirement on the

parents while caring for the children, and granted a right of first refusal when either

parent is unable to supervise the children for at least twenty-four hours during that

parent’s parenting time. Katie appeals, and Matt cross-appeals.

II.    Standard of Review

       We review dissolution-of-marriage cases de novo.               In re Marriage of

McDermott, 827 N.W.2d 671, 676 (Iowa 2013). “We give weight to the findings of


1Katie has another child from a prior relationship. This child splits time between
Katie and the child’s father.
                                          3


the district court, particularly concerning the credibility of witnesses; however,

those findings are not binding upon us.” Id. “We will disturb the district court’s

‘ruling only when there has been a failure to do equity.’” Id. (quoting In re Marriage

of Schriner, 695 N.W.2d 493, 496 (Iowa 2005)).

III.   Division of Marital Property

       Katie raises two issues regarding the district court’s division of the parties’

marital property. First, she challenges how the district court assigned the value of

a hoop building to be constructed on the parties’ homestead. Second, she asserts

the court’s ultimate distribution of the marital property was inequitable.

       A.     Hoop Building

       At trial, Matt testified he was in the process of constructing a hoop building

on the homestead for use in his livestock operation. Katie submitted a broker’s

opinion on the value of the homestead, which included an estimated value of the

hoop building of $90,000.00 upon completion. In the original decree, the district

court accepted the broker’s opinion and valued the hoop building at $90,000.00 as

a marital asset. In the post-trial ruling, the court determined $60,000.00 of the

hoop building’s value was already calculated in the market value of Jumper Cattle,2

leaving $30,000.00 of value separate from Jumper Cattle. Katie asserts the reason

for this change in the treatment of the hoop building is “unclear.”

       Matt testified he already paid for a concrete pad and a down payment for

the building, and a client would pay approximately $60,000.00 to finish construction



2  Jumper Cattle is the name of the cattle-raising operation of the parties. The
record is not clear whether Jumper Cattle is a separate entity or a trade name, but
it is a marital asset regardless of the nature of the ownership of it.
                                          4


of the hoop building. Matt also testified the client paid for the hoop building to

compensate Matt for his livestock services, which is reflected in an exhibit of

accounts receivable for Jumper Cattle showing this client owed a total of

$123,870.00. This is consistent with Matt’s testimony that he at least occasionally

barters with clients and other farmers in lieu of receiving cash for the property and

services he provides. Considering Matt’s testimony and the exhibits, we agree that

$60,000.00 of the hoop building’s value is reflected in the assets of Jumper Cattle,

leaving $30,000.00 in remaining value as a separate marital asset.

       B.     Division of Marital Property

       Katie argues the division of marital property is inequitable because the net

value of property awarded to Matt is significantly higher than the net value of

property awarded to her. She complains the court calculated the “Net Value” of

the parties’ assets by deducting any encumbrances from the assets’ market value,

and from this “Net Value” the court again deducted most—but not all—of the debt

assigned to each party to arrive at a “Net Asset Award to Each Party.”

       “In dissolution-of-marriage cases, marital property is to be divided equitably,

considering the factors outlined in Iowa Code section 598.21[(5)].” McDermott,

827 N.W.2d at 678 (alteration in original) (quoting In re Marriage of Hansen, 733

N.W.22d 683, 702 (Iowa 2007)). “An equitable distribution of marital property,

based upon the factors in 598.21(5), does not require an equal division of assets.”

Id. at 682 (quoting In re Marriage of Kimbro, 826 N.W.2d 696, 703 (Iowa 2013)).

“Equality is, however, often most equitable; therefore, we have repeatedly insisted

upon the equal or nearly equal division of marital assets.” Id.
                                          5


       It does not appear the parties have any significant disagreement over the

value of assets and debts. Their disagreement lies in the distribution of those

assets and debts, or, more specifically, the amount of any payment needed to

achieve equity after such distribution. On our de novo review of the record and the

district court’s calculations, we agree with Katie that the court may have improperly

deducted debt a second time from the net value of certain assets, which creates a

distorted view of the parties’ total “net” awards. Regardless of whether we are

properly interpreting the district court’s decree, we will recalculate the respective

net worths of the parties after distribution of the assets and debts to them without

counting debt twice.

       In addition to recalculating the respective net worths of the parties, we also

find it necessary to slightly modify the distribution of the Jumper Cattle assets and

debts. It appears the district court awarded a small percentage of the Jumper

Cattle assets to Katie, but then appeared to award her a corresponding amount of

Jumper Cattle debt. Regardless of why this was done or whether we are correctly

interpreting the district court’s decree, we find no equitable reason to carve up the

Jumper Cattle assets and debts. Instead, we award all Jumper Cattle assets to

Matt, but also make him responsible for all Jumper Cattle debt.

       Due to the fact we have some confusion as to how assets and debts of the

parties were divided by the district court and whether an equalization payment was

ordered, we replace the district court’s distribution order with that set forth in this

opinion. Based on our de novo review, we find it equitable to distribute the assets

and debts of the parties as follows after valuing each asset and debt as stated:
                                           6


       Description of Asset/(Debt)               Katie               Matt
       Homestead                                                  $175,000.00
       Homestead mortgage                                         ($75,642.66)
       Hoop building                                                $30,000.00
       2009 Hummer                                                  $11,442.00
       2009 Hummer debt                                           ($11,442.00)
       2017 Ford Explorer                        $21,552.00
       2017 Ford Explorer debt                 ($21,552.00)
       Life insurance                                                  $206.00
       Ag Unlimited                                                $230,000.00
       Ag Unlimited debt                                         ($228,436.30)
       Jumper Cattle                                             $1,374,841.00
       Jumper Cattle debt                                      ($1,342,029.00)
       Hedge fund account                                               $78.32
       Matt's bank accounts                                          $2,030.45
       IPERS                                    $16,277.00
       Katie's bank accounts                      $200.00
       Household contents                                           $3,450.003
       Other assets                              $5,200.004
       Credit card debt                         ($5,167.84)        ($5,167.84)
       Total Net Worth                          $16,509.16        $164,329.97

       We note that the above distribution of assets and debts results in similar

values of net worths awarded to the parties as under the district court’s distribution.

We further note that, in spite of the fact this distribution results in Matt’s net worth

being nearly ten times that of Katie’s, the district court ordered Matt to make only

a fairly small property settlement payment to Katie that did not approximate

equalization of the parties’ respective net worths.5


3 These assets awarded to Matt are referenced in the district court’s decree. The
parties express no confusion over which household personal property items were
awarded to Matt, so the district court’s award of such items remains unchanged by
this order.
4 These assets awarded to Katie are listed in the district court’s decree. This

opinion does not change the award of the identified assets to Katie.
5 The district court allowed Matt to satisfy a portion of the property settlement

payment by making Matt responsible for payment of Katie’s share of the joint credit
card debt. We modify the district court’s decree to remove Matt’s obligation to pay
                                          7


       In setting the property settlement payment obligation owed by Matt, the

district court expressed concern that Matt was assigned almost all marital debt.

While we understand the district court’s concern, we note “the allocation of marital

debts inheres in the property division.” In re Marriage of Johnson, 299 N.W.2d

466, 467 (Iowa 1980). “[I]t is not inequitable to order [one] party to be responsible

for the entire amount of the debt as long as the overall property distribution is

equitable.” In re Marriage of Sullins, 715 N.W.2d 242, 251 (Iowa 2006). The court

correctly noted Matt received almost all marital debt, but Matt also received almost

all marital assets. Most of the marital debts encumber business assets Matt

received, and Matt can and should be able to use his business assets to generate

income and pay down the debt assigned to him. We find nothing unusual about

the debt or other circumstances of the marriage that would justify awarding Matt a

substantial majority of the marital net worth. Therefore, we find approximate

equalization of the parties’ respective net worths to be equitable in this case and

modification of the district court’s decree is necessary to achieve such equity.

       As for the details to achieve equity, Katie asks us to order the homestead

be sold with the proceeds equitably divided between the parties. Her position on

appeal is in contrast to her position for the original decree, when Katie persuasively

argued the homestead should be awarded to Matt rather than sold because the

homestead is critical to Matt’s livestock operations, will require additional costs in

order to sell, and is important to the parties’ children. In her post-trial motion and



Katie’s share of the credit card debt. Each party shall remain responsible for fifty
percent of such debt and the property division payment provided for in this opinion
does not affect each party’s responsibility for that party’s share of the credit card
debt.
                                          8


now on appeal, Katie expresses concern Matt will declare bankruptcy and limit his

obligation to make any property-equalization payment. However, the prospect of

bankruptcy was discussed at the dissolution trial, and Matt explicitly testified he

“will never take bankruptcy.” The district court found his testimony on this point

credible, and we place weight on this finding. See McDermott, 827 N.W.2d at 676.

Based on Matt’s testimony and the reasons Katie provided for the dissolution trial,

we agree with the district court that the homestead should be awarded to Matt

rather than ordered to be sold.

       As noted, we find it equitable to order Matt to make a property settlement

payment to Katie that will result in approximate equalization of the parties’

respective net worths after the payment.        See id. at 682 (holding that, while

equitable distribution of marital property does not require equal division, equality is

often most equitable). Therefore, we modify the district court’s order and require

Matt to pay a property settlement payment to Katie of $74,000.00 within ninety

days of the issuance of procedendo.            Regarding Katie’s concerns about

bankruptcy, we note that Matt has no other cash obligations under the decree and

he has sufficient equity in the homestead and hoop building to use for financing

this equalization payment if needed.

       Except as expressly modified by this opinion, we affirm all other aspects of

the district court’s decree concerning property division.

IV.    Consumption of Alcohol

       Katie asks us to modify the decree to expressly prohibit the parties from

consuming alcohol while caring for the children. The record shows Matt drinks to

excess at times. Matt testified he regularly drinks alcohol, and one of Matt’s friends
                                            9


testified Matt can drink up to twelve beers a night. A temporary order in this

proceeding prohibited the parties from drinking “alcohol during their parenting time

with the minor children.” The district court found Matt in contempt for violating this

provision and ordered Matt to undergo a substance-abuse evaluation in lieu of jail

time. The evaluation determined Matt has “a low probability of having a substance

use disorder” and did not recommend treatment.

       In its post-trial ruling, the district court refused to add a provision restricting

alcohol consumption, stating:

       While Matt’s [substance-abuse] evaluation showed some
       defensiveness concerning his drinking, the court previously found
       that the evidence at trial showed that Matt lacks insight into his
       drinking. The evidence didn’t show that Matt’s drinking had
       adversely affected his children and didn’t support the court restricting
       Matt from drinking any alcohol in the presence of his children. The
       court finds ordering that such a provision would only serve to
       continue rancor between the parties and lead to additional litigation
       before the court. As a joint legal custodian of his children, Matt is
       under an obligation to act in the best interests of the health and
       welfare of his children, including his use of alcohol.

On our de novo review, we agree with the district court and deny Katie’s request

to modify the decree to prohibit the consumption of alcohol during the parties’

parenting time.

V.     Right of First Refusal

       The district court granted the parties a right of first refusal, providing each

party “the right to have the minor children when the other parent will be away from

the minor children for a period in excess of [twenty-four hours].” Katie asks us to

modify the decree to provide a right of first refusal when the other parent will be

away from the minor children for a period in excess of four hours. The temporary

order contained a right of first refusal with a four-hour period, and even Katie in her
                                           10


brief to us acknowledges the four-hour period did “not always [go] smoothly.” In

denying Katie’s request to use a four-hour period, the district court found a four-

hour period is inappropriate because Matt testified his livestock chores may take

him longer than four hours and he would rather rely on the paternal grandmother

for childcare help at his homestead during his parenting time, especially since he

can begin his chores before the children even wake. We agree and note Katie

may have similar issues with a four-hour period because she places the younger

child in daycare while she works and because she must coordinate shared care

for her child from a prior relationship. Additionally, it is unclear how the proposed

four-hour period would apply as the children age and they spend more time away

from the parents at school or with friends. The court also found a four-hour period

“will only result in additional conflict.” We agree, as such a short period may

encourage the parties to monitor when and why the other parent is away from the

children and to manipulate schedules to maximize parenting time instead of acting

in the children’s best interests. Therefore, we deny Katie’s request to modify the

right of refusal to take effect after four hours.

VI.    Physical Care & Visitation

       The district court granted physical care of the parties’ children to Katie with

Matt having visitation as follows: during the week of the first and third weekend6 of

each month, beginning Wednesday evening and ending Friday morning; and

during the week of the second, fourth, and fifth (if applicable) weekend of each

month, beginning Thursday evening and ending Sunday evening. Both parties


6Under the post-trial ruling, “The first weekend is defined as the first Friday of the
month.”
                                           11


appeal the physical care determination, with Matt requesting joint physical care

and Katie requesting a reduction in Matt’s visitation.

       A.     Joint Physical Care

       Under a joint physical care arrangement, “both parents have rights and

responsibilities toward the child including but not limited to shared parenting time

with the child, maintaining homes for the child, providing routine care for the child

and under which neither parent has physical care rights superior to those of the

other parent.” Iowa Code § 598.1. Consideration of joint physical care is based

on the best interests of the children. Hansen, 733 N.W.2d at 695. “Factors often

of importance in determining the viability of joint physical care include an overriding

interest in stability and continuity, the degree of communication and mutual

respect, the degree of discord and conflict prior to dissolution, and the extent to

which the parties agree on matters involving routine care.” Id. at 700.

       Matt asserts the parties have successfully co-parented the children since

birth and continuing through the divorce proceedings, and he downplays acrimony

between the parties. The district court rejected joint physical care, pointing to “the

lack of agreement” and “mutual respect.” The parties testified to multiple parenting

disagreements, including when to seek medical care for the younger child and the

extent of the older child’s involvement in wrestling. Matt’s alcohol consumption

caused friction between the parties throughout the marriage, and he shows no

desire to reduce his alcohol consumption after divorce outside of his parenting

time. The lack of respect between the parties is evident in the text messages in

the record and in Matt’s defensiveness during trial. We agree with the district court

that joint physical care is not in the children’s best interest.
                                          12


       B.     Matt’s Visitation

       Katie asks us to reduce Matt’s weekday visitation to one overnight each

week. Katie’s primary complaint is that the district court allowed Matt to have one

overnight visitation during the week in the initial decree but added a Wednesday

overnight visitation in the post-trial ruling despite considering no new evidence.

Katie is correct that a post-trial motion is not appropriate if it “amounts ‘to no more

than a rehash of legal issues raised and decided adversely’ to the movant.” Sierra

Club Iowa Chapter v. Iowa Dep’t of Transp., 832 N.W.2d 636, 641 (Iowa 2013)

(quoting Explore Info. Servs. v. Iowa Ct. Info. Sys., 636 N.W.2d 50, 57 (Iowa

2001)); see also In re Marriage of Bolick, 539 N.W.2d 357, 361 (Iowa 1995) (stating

post-trial motions “are not vehicles for parties to retry issues based on new facts”).

However, both parties filed extensive post-trial motions, and the district court made

several modifications to the initial decree in its post-trial ruling. Because the post-

trial ruling changed the circumstances of the parties’ divorce, it was appropriate for

the district court to reconsider visitation in light of the other changes even without

new facts in the record.

       Furthermore, we examine visitation de novo. See In re Marriage of Stepp,

485 N.W.2d 846, 849 (Iowa Ct. App. 1992). Our governing consideration is the

best interests of the children, and liberal visitation rights are generally in the

children’s best interests. Id. Matt has taken an active role in raising the children,

and the record shows no serious concerns with Matt’s fitness as a parent or with

the feasibility of the visitation schedule. Additionally, Katie provides no evidence

to support her assertion to us that the addition of Wednesday overnight visitation
                                          13


is excessively disruptive to the children. Therefore, we reject Katie’s request to

reduce Matt’s visitation.

VII.   Conclusion

       In order to achieve equity between the parties, we order Matt to pay to Katie

$74,000.00 within ninety days of the issuance of procedendo. We reject Katie’s

requests to reassign the value of the hoop building, order the parties to abstain

from consumption of alcohol during their parenting time, grant a right of first refusal

after four hours, and reduce Matt’s visitation. We also reject Matt’s request to grant

the parties joint physical care of the parties’ children

       AFFIRMED AS MODIFIED ON APPEAL; AFFIRMED ON CROSS-

APPEAL.